DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/13/2019, 3/18/2021 and 10/18/2021 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 16-20 are objected to because of the following informalities:  
Regarding claim 16, there is a very minor typographical error in line 6 at “highpressure”, wherein a minor amendment such as “high-pressure” will moot this objection; and
Regarding claim 17 (and thereby dependent claims 18-20), there is a very minor typographical error in line 8 at “fonning”, wherein a minor amendment such as “forming” will moot this objection.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 7-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2008/0183132).
Davies discloses (see Figs. 5d-5f) a reinforced braided balloon and method of making comprising the following claim limitations:
(claims 1 and 9) an elongate catheter body ([0002]-[0003]; [0043]; [0045]; [0072]; [0076]; reinforced braided balloon expressly provided on a distal end of a catheter) including a distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) and a proximal portion (not shown); an inflation lumen disposed within the catheter body ([0003]; balloon expressly inflated by introducing a fluid into the balloon through a conventional catheter as shown); and a composite balloon (500, Fig. 5d) about the distal portion (109, Fig 1; 309, Fig. 3a; 909, Fig. 9a) including a tubular fiber layer (510, Fig. 5d); and a polymeric balloon layer (514, Fig. 5d) over the fiber layer (510) (as expressly shown in Fig. 5d), wherein the composite balloon (500) is configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated 
(claims 2 and 10) wherein the fiber layer (510) is ultra high-weight polyethylene ([0060]; [0082]), aramid ([0060]; [0082]), or a combination thereof, and wherein the fiber layer (510) is tubularly braided or knitted (as shown in Fig. 5d; [0065]; fiber layer 510 expressly disclosed as a braided sleeve/tube);
(claims 3 and 11) wherein the balloon layer (514) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0069]);
(claims 4 and 12) wherein the composite balloon (500) further includes an adhesive (516, Fig. 5e) (as shown in the embodiment of Fig. 5e; [0068]) or a solvent weld bonding the balloon layer to the fiber layer (as shown in the embodiment of Fig. 5f; [0068]; balloon layer expressly fused via solvent welding);
(claims 5 and 13) wherein the composite balloon (500) further includes a cylindrical section, conical sections, and shoulders between the cylindrical section and the conical sections, and wherein the fiber layer (510) extends along the cylindrical section past at least the shoulders and into the conical sections (as expressly shown in Fig. 5d, fiber layer 510 extends over all of the cylindrical, conical and shoulder sections);
(claim 7) wherein the composite balloon (500) is configured to (i.e. capable of) provide an outwardly focused force along a length of the composite balloon when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force along the length of the balloon when in the inflated state); and
(claim 8) wherein the composite balloon (500) is sufficiently flexible to modify one or more intravascular lesions in curved vasculature when the composite balloon is in the inflated state ([0002]-[0003]; [0050]; [0054]; composite balloon expressly capable of use in angioplasty procedures for providing and outward expanding force while the composite layer configuration provides balloons with thinner walls that are stronger, softer and more flexible than conventional balloons).

Claim(s) 1, 3, 5-9, 11 and 13-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2018/0036518).
Yang discloses (see Figs. 1-2A) a fiber reinforced balloon and method of making comprising the following claim limitations:
(claims 1 and 9) an elongate catheter body (13, Fig. 1) including a distal portion (at the location of reference numeral 13 in Fig. 1) and a proximal portion (not shown, but proximal catheter end remains outside patient); an inflation lumen disposed within the catheter body (13) (as shown in Fig. 1; [0004]; [0016]-[0017]; balloon expressly inflated by introducing a fluid into the balloon 
(claims 3 and 11) wherein the balloon layer (52A) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0028]; [0034]);
(claims 5 and 13) wherein the composite balloon (12) further includes a cylindrical section (24, Fig. 2), conical sections (28a/25b, Fig. 2), and shoulders between the cylindrical section and the conical sections (as shown in Fig. 2), and wherein the fiber layer (50) extends along the cylindrical section past at least the shoulders and into the conical sections (as expressly shown in Fig. 2, fiber layer 50 is part of element 42 that extends over all of the cylindrical, conical and shoulder sections);
(claims 6 and 14) wherein the composite balloon (12) is configured to withstand an inflation pressure of at least 30 atm ([0027]; expressly able to withstand at least 40 atm);
(claim 7) wherein the composite balloon (12) is configured to (i.e. capable of) provide an outwardly focused force along a length of the composite balloon when the composite balloon is in the inflated state ([0004]; [0016]; [0019]; composite balloon expressly capable of use expanding upon inflation for use in angioplasty and any others similar outward pressure applying procedures for providing and outward expanding force along the length of the balloon when in the inflated state); and
(claim 8) wherein the composite balloon (12) is sufficiently flexible to modify one or more intravascular lesions in curved vasculature when the composite balloon is in the inflated state ([0004]; [0016]; [0019]; composite balloon expressly capable of use expanding upon inflation for use in angioplasty and any others similar outward pressure applying procedures [0002]-[0003]; [0050]; [0054]; composite balloon expressly capable of use in angioplasty procedures by being flexible enough to track through and introducer sheath for providing and outward expanding force while the composite layer configuration provides balloons with thinner walls that are stronger, softer and more flexible than conventional balloons).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 1 above and/or Yang as applied to claim 1 above, and further in view of Campbell et al. (US 2008/0033477).
Davies and/or Yang, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter, a guidewire port in a medial portion of the catheter body between the distal portion and the proximal portion for a guidewire in a rapid-exchange catheter, or
However, Campbell teaches (see Fig. 2) a similar reinforced medical balloon (20, Fig. 2) comprising a guidewire port (32, Fig. 2) in a hub (22, Fig. 2) coupled to the proximal portion (as shown in Fig. 2) for a guidewire in an over-the-wire catheter ([0022]) in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site ([0022]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies and/or Yang to have a guidewire port in a hub coupled to the proximal portion for a guidewire in an over-the-wire catheter in order to beneficially provide for a balloon catheter assembly that is easily coaxially trackable over a guidewire for improving/facilitating insertion and delivery of the medical device to an intended treatment site, as taught by Campbell.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Davies as applied to claim 1 above and/or Yang as applied to claim 1 above, and further in view of Caclin (US 2009/0227947).
Davies and/or Yang, as each applied above, discloses a fiber reinforced medical balloon comprising all the limitations of the claim except for an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen.  
However, Caclin teaches (see Figs. 1-12) a similar medical balloon system (see Abstract) comprising an inflation device (1, Figs. 1-3) configured to (i.e. capable of) inflate the composite balloon through the inflation lumen (see Abstract; [0001]-[0003]; [0061]), wherein the inflation device (1) includes a piston pump (6, Figs. 1-3), a manometer (104, Figs. 1-3), high-pressure tubing (3A, Figs. 1-3) configured to (i.e. capable of) tolerate pressures of at least 30 atm ([0004]), and an adapter (at 12, Figs. 2-3) configured to (i.e. capable of) fluidly couple the inflation device (1) to the inflation lumen (see Abstract; [0001]-[0006]; [0029]; [0061]) in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing ability further assist the user while also improving pressure gauge visibility (see Abstract; [0002]-[0006]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the device of Davies and/or Yang to have an inflation device configured to inflate the composite balloon through the inflation lumen, wherein the inflation device includes a piston pump, a manometer, high-pressure tubing configured to tolerate pressures of at least 30 atm, and an adapter configured to fluidly couple the inflation device to the inflation lumen in order to beneficially provide an inflation device usable to inject fluid into a medical balloon providing for tissue dilation, such as during angioplasties, wherein the system is capable of providing high pressures while further allowing the pressure to be monitored and an improved ergonomic design and enhanced handing .

Claims 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Horn et al. (US 2007/0250101) in view of Hedberg et al. (US 2012/0330232).
Horn discloses (see Figs. 4-5) a method of making a fiber reinforced balloon comprising the following claim limitations:
(claim 17) A method comprising inserting a collapsed fiber tube (126, Fig. 4; [0032]; [0049]) into a polymeric balloon (140, Fig. 4) ([0069]-[0070]; fiber layer 126 expressly inserted into a previously formed outer balloon layer 140); expanding the collapsed fiber tube (126) to provide an expanded fiber tube ([0071]; heated inflation step expressly disclosed), wherein an outer surface of the expanded fiber tube (126) interfaces an inner surface of the expanded polymeric balloon (140) ([0071]; heated inflation expressly adheres the two layers together); and securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140), thereby forming a composite balloon (200, Fig. 4) configured to (i.e. capable of) apply a pressure to surrounding walls of an anatomical vessel in an inflated state of the composite balloon (200) to modify one or more intravascular lesions in the anatomical vessel ([0025]; composite balloon expressly capable of use in angioplasty procedures for modifying/expanding intravascular spaces);
(claim 19) wherein the fiber tube (126) is ultra high-weight polyethylene, aramid, or a combination thereof ([0052]), wherein the polymeric balloon (140) is polyurethane, polyethylene, polyethylene terephthalate, polyether block amide, nylon, or a combination thereof ([0066]; [0033]-[0036]), and wherein securing the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) includes applying an adhesive (128, Fig. 4) or solvent bonding the outer surface of the expanded fiber tube (126) to the inner surface of the expanded polymeric balloon (140) ([0069]-[0073]; fiber layer 126 embedded in an adhesive matrix 128 that is activated to adhere the fiber layer 126 to the outer balloon layer 140); and
(claim 20) further comprising inserting a distal portion of an elongate catheter body through a center of the composite balloon (200); and securing the composite balloon (200) to the distal portion of the catheter body (see claims 16 and 28; [0001]; [0025]; the step of mounting the balloon about a catheter is expressly disclosed).
Horn, as applied above, discloses a method of making a fiber reinforced balloon comprising all the limitations of the claim except for the polymeric balloon layer expressly being expanded when the collapsed fiber tube is inserted therein.  
However, Hedberg teaches a similar method of medical balloon manufacture comprising inserting an inner balloon layer into an expanded outer balloon layer prior to forming the multilayer composite balloon in order to beneficially provide a greater opening tolerance for insertion of the inner layer while forming a multilayered composite 

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claim 18 remains subject to the claim objection set forth above which must be resolved before this claim can be rewritten into a proper allowable form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771